PER CURIAM.
We affirm the trial court’s summary denial of appellant’s Motion to Correct Illegal Sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Such a motion does not contemplate resolution of a factual dispute, and any error must appear from the face of the record. State v. Callaway, 658 So.2d 983 (Fla.1995). Thus, our affirmance is without prejudice to appellant’s filing a timely and properly sworn motion pursuant to Florida Rule of Criminal Procedure 3.850.
GUNTHER, C.J., and POLEN and KLEIN, JJ., concur.